            Case 2:19-mj-10232-RBM Document 1 Filed 08/05/19 PageID.1 Page 1 of 6


Arrest on Out-of-District Offense

=====-=====================--==================-==+=====~~~9
                          UNITEDSTATESDISTRICTCO 'RT
                                                                                               CLER!-C, U S, DISTRICT COURT
                                    SOUTHERN DISTRICT OF CALIFORNIA. , ~·:,;;·Hc:.R!,' DISTRICT OF CALiE0P~~e


                                    ARREST ON OUT-OF-DISTRICT OFFENSE


                                                                      Case Number:


          The person charged as         Oren Dean DIPIERRO                      now appears before this United States

District Court for an initial appearance as a result of the following charges having been filed in the United States

District Court for the
                             ----------- District of IDAHO (BOISE)
with      SUPERVISED RELEASE VIOLATION                                                                            in

violation of          Title 18, United States Code, 3583




          The charging documents and the warrant of the arrest of the defendant which was issued by the above

United States District Court are attached hereto.

          I hereby swear under penalty of perjury that the foregoing is true and correct to the best          ?f my
knowledge, information and belief.

          DATED: _8_/5_/1_9_ _ _ _ _ __




                                                             (Name)
                                                             Deputy United States Marshal

Reviewed and Approved:




Assistant United States Attorney
.           Case 2:19-mj-10232-RBM Document 1 Filed 08/05/19 PageID.2 Page 2 of 6

                                                                                        ------
                  Case 4:98-cr-00027-BLW Document 182 Filed 04/08/19 Pa~e 1 of 1

                       UNITED STATES DISTRICT COU~T                                            AUG O5 2019
                                            DISTRICT OF IDAHO
                                                                                   CLERK, U.S. DlSTRlCT COURT                 I
                                                                                  . ';1--:ERN DlSTR!CT OF CALIFC,..,d\J'lt.J.,;
                                                                                                                     :,-11 • :

                                                                                         . -------·----- ~~!.!
         UNITED STATES OF AMERICA                        WARRANT FOR ARREST
                        V.

         OREN DEAN DIPIERRO                              4:98-cr-00027-BL W


    To: The United States Marshal
        and any Authorized United States Officer

                 YOU ARE HEREBY COMMANDED to arrest OREN DEAN DIPIERRO and bring

        forthwith to the nearest magistrate judge to answer PETITION ON SUPERVISED RELEASE

        charging with the below listed violation.

        VIOLATION OF THE TERMS AND CONDITIONS OF SUPERVISED RELEASE
                                                                                                   ,f?



                                                       United States Courts
                                                                                           c;:J
                                                                                           0
                                                                                                     -
                                                                                                     ")     .:~,.
                                                                                                             . . ~::a
                                                                                                    v
                                                                                           .,.,,
                                                         District of Idaho                 u,               v,rri

                                                         ISSUED
                                                                                                    I
                                                                                                   .;:,       .. ,..,,
                                                                                                            :::.::n
                                                                                                            :,;
                                                                                                            ,--
                                                          JJIIPalkoner                     0       ;:,..    (I)~
                                                     on Apr 08, 2019 8:09 am               >       ::x      u,O
                                                                                           :x:     :?
                                                                                                            r"1
                                                                                                            ::;u
        Jill Palkoner, DeQutv Clerk                              April 8 1 2019            0
                                                                                                    ...;:   <
                                                                                                   0,.      n
                                                                                                            fT1
        Name and Title of Issuing Officer                         Date



                                                    RETURN


        This warrant was received
        individual at
                         - - - - - -and executed with the arrest of the above-name
                    ---------

        Signature of Arresting Officer                   Date of Arrest



        Name & Title of Arresting Officer
          Case 2:19-mj-10232-RBM Document 1 Filed 08/05/19 PageID.3 Page 3 of 6


          Case 4:98•cr•00027•BLW Document 181 (Court only)        Filed 04/08/19 Page 1 of 4
PR0812C
Revised 10/13

                                 UNITED STATES DISTRICT COURT
                                                                                                 "-"":,
                                                                                                          "•"
                                                                                          ,:o             ;.,
                                             FOR THE                                      0      .:,
                                                                                                           ., :::=ii
                                                                                          (J)             (i)fTl

                                         DISTRICT OF IDAHO                                m      I        ::rn
                                                                                                )::)
                                                                                                          ,-
                                                                                                          ;>,l'TI

                                                                                          0
                                                                                          •     ;::>      (/)~
                                                                                                :x        u,C
                                                                                                          f'T1
                UNITED STATES OF AMERICA                    PETITION ON SUPERVISED RELESE        ·?       =-
                                                                                                          <
                            v.
                                                            DKT. No. 0976 4:98CR00027-001
                  OREN   DEAN DIPIERRO                                     &
                                                            DKT. No. 0976 4:99CR00003-001




      COMES NOW Ryan M. Lesmeister, Probation Officer of the Court, presenting an official report
      upon the conduct and attitude of Oren Dean DiPierro, who was placed on supervision by the
      Honorable 8. Lynn Winmill sitting in the Court at Pocatello, Idaho, on July 6, 1999. The
      defendant was sentenced to 248 months imprisonment and 5 years supervised release for a
      violation of 18 § 924{m): Theft of Firearm from Licensed Firearms Dealer; 18 § 1951(a), (b){1)
      and (3): Interference with Commerce by Threats of Violence; 18 § 2113{a)(d): Armed Bank
      Robbery; 18 § 924(c)(1 ): Use of Firearm in Relation to a Crime of Violence; and 18 § 1512(b):
      Witness Intimidation. Supervision commenced on May 16, 2018, and is set to expire on May
      15, 2023. As noted in the judgment, the Court ordered mandatory, special and standard
      conditions of supervision. The probation officer alleges the defendant has violated the
      following terms and conditions of supervised release as set forth herein.

      RESPECTFULLY REPRESENTING PETITION FOR ACTION OF THE COURT AND FOR CAUSE AS FOLLOWS:


      1.) VIOLATION OF STANDARD CoNomoN; "The defendant shall notify the probation officer
      ten days prior to any change in residence or employment."

      U.S. Probation has been unable to contact of the defendant since March 27, 2019.
      Additionally, he has stopped checking in with his Soberlink device. The defendant is believed
      to have absconded supervision.

      2.) VIOLATION OF SPECIAL CONDITION: "Defendant shall participate in a program of testing
      and treatment for drug abuse. as directed by the probation office, until such time as
      the defendant is released from the program by the probation officer. Defendant shall
      abstain from the use of any controlled substances and alcohol. Cost of treatment and
      testing shall be paid by both the Government and defendant in monthly installments
      arranged by the probation officer."
-.
          Case 2:19-mj-10232-RBM Document 1 Filed 08/05/19 PageID.4 Page 4 of 6


          Case 4:98-cr-00027-BLW Document 181 (Court only)                     Filed 04/08/19 Page 2 of 4
     Oren Dean DIPierro                       Petition on Supervised Release                         April4,2019
     0976 4:98CR00027-001 & 4:99CR00003·001              Page2


     a) On June 7, 2018, the defendant used marijuana, as evidenced by the urinalysis provided
        to U.S. Probation, and written admission dated June 11, 2018.

     b) On June 10, 2018, the defendant used marijuana, as evidenced by the urinalysis provided
        to U.S. Probation, and written admission dated June 11, 2018.

     c) On July 19, 2018, the defendant used marijuana, as evidenced by the urinalysis provided
        to U.S. Probation and written admission dated July 26, 2018.
     d) On July 24, 2018, the defendant used marijuana, as evidenced by the urinalysis provided
        to U.S. Probation and written admission dated July 26, 2018.

     e) On or about August 2, 2018, the defendant used marijuana as evidenced by his written
        admission dated August 28, 2018.

     f)    On or about August 14, 2018, the defendant used marijuana as evidenced by his written
           admission dated August 28, 2018.

     g) On or about February 14, 2019, the defendant used or consumed alcohol, as evidenced
        by the Soberlink breath test result of 0.015% Blood Alcohol Content (BAG), and the
        defendant's written admission on March 8, 2019.

     h) On or about February 15, 2019, the defendant used or consumed alcohol, as evidenced
        by the Soberlink breath test result of 0.102% BAG, and the defendant's written admission
        on March 8, 2019.

     i)    On or about February 17, 2019, the defendant used or consumed alcohol, as evidenced
           by the Soberlink breath test result of 0.014% BAG, and the defendant's written admission
           on March 8, 2019.

     j) On or about February 18, 2019, the defendant used or consumed alcohol, as evidenced
        by the Soberlink breath test result of 0.063% BAG, and the defendant's written admission
        on March 8, 2019.

     k) On or about February 19, 2019, the defendant used or consumed alcohol, as evidenced
        by the Soberlink breath test result of 0.027% BAC, and the defendant's written admission
        on March 8, 2019.

     I) On or about February 25, 2019, the defendant used or consumed alcohol, as evidenced
        by the Soberlink breath test result of 0.006% BAG, and the defendant's written admission
        on March 8, 2019.
-.
       Case 2:19-mj-10232-RBM Document 1 Filed 08/05/19 PageID.5 Page 5 of 6


       Case 4:98-cr-00027-BLW Document 181 (Court only)                        Filed 04/08/19 Page 3 of 4
     Oren Dean DiPierro                       Petition on Supervised Release                         April4,2019
     0976 4:98CR00027-001 & 4:99CR0D003-001                Page3




     m) On or about February 28, 2019, the defendant used or consumed alcohol, as evidenced
        by the Soberlink breath test result of 0.023% BAC, and the defendant's written admission
        on March 8, 2019.

     n) On or about March 1, 2019, the defendant used or consumed alcohol, as evidenced by
        the Soberlink breath test result of 0.031 % BAC, and the defendant's written admission on
        March 8, 2019.

     o) On or about March 3, 2019, the defendant used or consumed alcohol, as evidenced by
        the Soberlink breath test result of 0.015% BAC, and the defendant's written admission on
        March 8, 2019.

     p) On or about March 4, 2019, the defendant used or consumed alcohol, as evidenced by
        the Soberlink breath test result of 0.023% BAG, and the defendant's written admission on
        March 8, 2019.

     q) On or about March 6, 2019, the defendant used or consumed alcohol, as evidenced by
        the Soberlink breath test result of 0.033% BAC, and the defendant's written admission on
        March 8, 2019.

     r) On or about March 7, 2019, the defendant used or consumed alcohol, as evidenced by
        the Soberlink breath test result of 0.018% BAC, and the defendant's written admission on
        March 8, 2019.

     s) On or about March 8, 2019, the defendant used or consumed alcohol. as evidenced by
        the Soberlink breath test result of 0.015% BAC, and the defendant's written admission on
        March 8, 2019.

     t) On or about March 9, 2019, the defendant used or consumed alcohol, as evidenced by
        the Soberlink breath test result of 0.006% BAC.

     u) On March 24, 2019, the defendant used marijuana, as evidenced by his written admission
        dated March 28, 2019.

     v) On March 28, 2019, the defendant failed to provide a scheduled breath test sample to his
        Soberlink testing device. As of the date of this petition, the defendant has stopped taking
        his daily scheduled tests and has failed to provide tests since March 27, 2019.
-.
       Case 2:19-mj-10232-RBM Document 1 Filed 08/05/19 PageID.6 Page 6 of 6


       Case 4:98-cr-00027 •BL W Document 181 (Court only)                             Filed 04/08/19 Page 4 of 4
     Oren Dean DiPieno                               Petition oo Supervised Release                                  April 4. 2019
     0976 4:98CR00027·001 & 4:99CR00003·001                       Page4




                        PRELIMINARY ADVISORY REVOCATION GUIDELINE CALCULATION:


     The defendant was originally convicted of a Class B Felony, thus the maximum sentence
     allowed upon revocation is 3 years. The most serious conduct alleged as a violation of
     supervision is considered a Grade C violation. The defendant's criminal history category is
     IV, thus the advisory guideline range for revocation is 6 to 12 months.

                        ASSESSMENT OF FLIGHT/DANGER ANO BONO RECOMMENDATION:


     Based on the defendant's performance while on supervision. the probation officer
     recommends the defendant be detained pending revocation proceedings. The defendant is
     viewed as presen.ting a danger to the community based upon his continued alcohol and drug
     use as well as the violent nature of his original offense. He is a risk of nonappearance as he
     has currently absconded supervision. Pursuant to Rule 32.1(a)(6), the burden of establishing
     that the person will not flee or pose a danger to anyone in the community rests with the
     defendant.

     PRAYING THAT THE COURT WILL ORDER the issuance of a warrant for the defendant to
     appear before the Court to answer for the violations alleged.

     I declare under the penalties of perjury that the foregoing is true and correct to the best of
     my knowledge. Executed on April 4, 2019.

                                                                               Respectfully submitted,
                                                                                               Digitally signed by
                                                                                               Ryan Lesmeister
                                                                                               Date: 2019.04.04
                                                                                               08:56:51 ·06'00'

                                                                               Ryan M. Lesmeister
                                                                               U.S. Probation Officer




                                                        ORDER OF COURT


     So, ordered.


                                              T


                                                  ;•,oil)~   otw~
                                                        Dated: April 05, 2019


                                                             B     nn Winmill
                                                            Chie District Judge
                                                        United States District Court
